Citation Nr: 1643024	
Decision Date: 11/09/16    Archive Date: 12/01/16

DOCKET NO.  15-08 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to waiver of recovery of an overpayment of Chapter 35 education benefits. 


ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1975 to July 1979, and from July 1983 to December 2000.  The appellant is her son.

This appeal arises from a June 2014 decision by the Committee on Waivers and Compromises at the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  The appellant resides in the jurisdiction served by the Columbia, South Carolina RO.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The appellant was scheduled to testify at a hearing to be held at the Board of Veterans' Appeals in Washington in October 2016.  Prior to that date, however, the appellant submitted a timely request for a video conference hearing.  Given the appellant's current residence, and the fact that video hearings are held at regional offices, that hearing should be conducted at the Columbia facility.  

Accordingly, the case is REMANDED for the following action:

The Columbia RO should schedule the claimant for a video conference hearing on a date consistent with his docket number.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




